DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on April 7, 2022 has been entered.  Claims 1, 7-8, 10, and 15-17 have been amended.  Claims 5-6 and 19 have been cancelled.  Claims 1-4, 7-18 and 20 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments, see pages 8-9 of the response, filed 7 April 2022, with respect to the rejection(s) of claim(s) 1 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roberts (US 2003/0214486).     

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-4, 7-10, 15, 17-18 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Roberts (US 2003/0214486).    
	Regarding claim 1, Roberts discloses a correction unit for use in a sensor system (Fig. 4B; [0058], e.g., analog circuitry for error correction located within the control system), the sensor system comprising a force sensor (Fig. 2; [0045], [0061], e.g., a force sensor 220) configured to output a sensor signal indicative of a temporary mechanical distortion of a material under an applied force (Fig. 7; [0067]-[0068], e.g., a force signal indicative of a temporary mechanical distortion of a material under an applied force 702), the correction unit configured, based on the sensor signal, to: 
calculate an estimation signal which estimate an effect of the applied force on how the material will return towards an undistorted form upon a substantial reduction or removal of the applied force (Figs 8-12; [0072]-[0075], e.g., calculate an error correction factor 835 which estimates the sensor signal memory effect on how the material of the force sensor will return towards the uncompressed form when the input force is applied and then removed) and/or which comprises the estimation;  and
generate a corrected signal based on the estimation signal (Fig. 8; [0074]-[0075], e.g., the correction factor 835 is subtracted from the uncorrected sensor signal 810 to produce the corrected sensor signal 850);  
wherein:
the force is applied and subsequently reduced or removed in a user press operation, the user press operation starting when the force is detected as having been applied (Figs. 3 and 7; [0047], [0068], [0072], e.g., the force sensor signal shows that the touch force is applied and then removed from the touch surface in a user press operation); and
the estimation signal is calculated to progressively rise relative to the sensor signal or the applied force over the user press operation dependent on the elapsed time of the user press operation (Figs 9 and 11-12; [0075], e.g., the correction factor shown by curve in Fig. 11 is calculated to progressively relative to the sensor signal or the applied force over the user press operation dependent on the elapsed time of the user press operation). 

Regarding claim 2, Roberts further discloses the correction unit as claimed in claim 1, wherein the effect comprises a mechanical effect, or a mechanical-relaxation effect, affecting how the material will return towards the undistorted form ([0067], [0077], e.g., the memory effect comprises a mechanical effect).  

Regarding claim 3, Roberts further discloses the correction unit as claimed in claim 1, configured to estimate the effect based on a definition of a mechanical model which models a mechanical interaction between the material and the applied force ([0077]-[0080], [0088], e.g., the correction signal (e.g., equation 2) models a mechanical interaction between the material and the applied force).     

Regarding claim 4, Roberts further discloses the correction unit as claimed in claim 1, wherein: the sensor signal represents the applied force; and/or the corrected signal is generated by correcting the sensor signal based on the estimation; and/or the corrected signal better represents the applied force than the sensor signal (Figs 8-12; [0074]-[0075], e.g., the corrected sensor signal 850 is generated by correcting the uncorrected sensor signal based on the correction factor), optionally when that applied force is applied and/or when that applied force is substantially reduced or removed (see Fig. 7; [0068], e.g., the force signal shows the applied force and the removal of the applied force).   

Regarding claim 7, Roberts further discloses the correction unit as claimed in claim 1, configured, based on the sensor signal, to detect the start of the user press operation, optionally by comparing the sensor signal to a threshold value (Fig. 7; [0068], e.g., detecting the start of the user press operation when the sensor signal increases to a maximum magnitude of Fmax). 

  Regarding claim 8, Roberts further discloses the correction unit as claimed in claim 1, configured to calculate the estimation signal using an estimation model whose arguments comprise one or more input variables ([0077]-[0085], [0088], e.g., calculate the correction factor using an estimation model (e.g., equation 2)  which comprises input variables), the one or more input variables comprising one or more of: time; the elapsed time of the user press operation; a magnitude of the sensor signal ([0085], e.g., a magnitude of the sensor signal and the time t); a rate of change of the magnitude of the sensor signal; a period of time since a previous user press operation; a frequency of user press operations; a determined location of the applied force relative to a location of the force sensor; a time-domain and/or frequency-domain feature extracted from the sensor signal and/or the corrected signal; a time-domain and/or frequency-domain feature extracted from, or a magnitude of, at least one sensor signal obtained from another force sensor of the sensor system; a time-domain and/or frequency-domain feature extracted from, or a magnitude of, at least one sensor signal obtained from another sensor of the sensor system such as a temperature sensor, accelerometer, microphone or camera; a feedback signal generated by the sensor system in response to the sensor signal and/or the corrected signal; and a feedback signal input by a user in response to the sensor signal and/or the corrected signal.

Regarding claim 9, Roberts further discloses the correction unit as claimed in claim 8, wherein the estimation model is configured such that the estimation signal is related to or proportional to: the elapsed time of the user press operation; and/or the magnitude of the sensor signal ([0079]-[0085], e.g., the estimation time t and the magnitude of the sensor signal).  

Regarding claim 10, Roberts further discloses the correction unit as claimed in claim 8, wherein the estimation model is or comprises an estimation function ([0080], e.g., comprises a correction signal equation); or 
	the estimation model is or comprises an estimation function and the estimation function comprises an exponential function ([0080], [0083]). 

Regarding claim 15, Roberts further discloses the correction unit as claimed in claim 1, configured to generate the corrected signal by subtracting the estimation signal from the sensor signal, optionally wherein the estimation signal is an estimated baseline signal (Fig. 8; [0074]-[0075], e.g., the correction factor 835 is subtracted from the uncorrected sensor signal 810 to produce the corrected sensor signal 850).

Regarding claim 17, Roberts further discloses the correction unit as claimed in claim 1, wherein:
the sensor signal comprises a time series of samples ([0080]-[0085], e.g., the sensor signal fs(t) comprises a time series of samples); and
the correction unit is configured to calculate the estimation signal and/or the correction signal on a sample-by-sample basis, optionally in an iterative manner (e.g., the correction signal fcs(t) is calculated on a sample-by-sample basis).  

Regarding claim 18, Roberts further discloses the correction unit as claimed in claim 1, wherein: the mechanical distortion comprises one or more of a mechanical deformation, an elastic deformation and a mechanical deflection; and/or the force is a distorting force; and/or the material is part of the force sensor (see [0062], [0067], [0077]).

	Regarding claim 20, Roberts further discloses a sensor system or a host device (Figs 4B and 13; e.g., a sensor system or a host system), comprising: the correction unit as claimed in claim 1 (Fig. 4B; [0058]); and the force sensor ([0055], e.g., force sensor 401, 402, 403, and 404).
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2003/0214486) in view of SHUTZBERG et al. (US 2018/0088702). 
	Regarding claim 13, Roberts further discloses the correction unit as claimed in claim 8, configured, based on the sensor signal, to calculate the estimation signal based on the sensor signal (see [0079]-[0080], e.g., the correction signal is calculated based on the sensor signal fs(t)). Roberts further discloses the correction unit comprises another force sensor ([0055], e.g., sensors 401, 402, 403, 404).
	Roberts does not specifically disclose the correction unit configured to calculate the estimation signal based on a weighted sum or other mathematical combination of the sensor signal and said at least one sensor signal obtained from the another force sensor of the sensor system. 
	However, SHUTZBERG discloses a force sensing device (FIGS. 1A-1E; [0017], e.g., force sensing touch screen) comprising: a correction unit ([0023], e.g., a processor) configured, based on a sensor signal ([0023], e.g., force sensing data), to calculate an estimation signal based on a weighted sum or other mathematical combination of the sensor signal and at least one sensor signal obtained from another force sensor of a sensor system (Figs 3E and 6A; [0037], [0052]-[0056], , e.g., an error-estimation signal is based on a sum of a force baseline and an estimated pressure contribution from another pressure sensor of a sensor system).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of SHUTZBERG in invention of Roberts for calculating a correction signal based on a sum of a sensor signal and at least one sensor signal obtained from another force sensor so that the effects of another force sensor of a device in a force sensing signal can be reduced.  

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2003/0214486) in view of WINOKUR et al. (US 2018/0067601). 
	Regarding claim 14, Roberts further discloses the correction unit as claimed in claim 8, configured, based on the sensor signal, to calculate the estimation signal based on a weighted sum or other mathematical combination of the sensor signal (see [0080], e.g., the correction signal is calculated using the equation 2).  
	Roberts does not specifically disclose specifically disclose the correction unit configured to calculate the estimation signal based on a weighted sum or other mathematical combination of the sensor signal and said at least one sensor signal obtained from a temperature sensor.
	However, WINOKUR discloses a force sensing device (Figs 3A-3C; [0037], e.g., a force sensing button 300) configured, based on a sensor signal, to calculate an estimation signal based on a weighted sum or other mathematical combination of a sensor signal and at least one sensor signal obtained from a temperature sensor (Fig. 5; [0038], [0046]-[0047], e.g., an error-estimation signal is calculated based on a combination of a baseline gap distance and/or baseline mutual capacitance and a temperature sensing signal 504). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of WINOKUR in invention of Roberts for obtaining a compensated force sensing signal by calculating an error-estimation signal based on a combination of a correction signal and a temperature sensing signal so that the thermal compensation can be applied to reduce the effects of thermal drift on a force-sensitive screen.  

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 2003/0214486) in view of Soss (US 2006/0293864).  
	Regarding claim 16, Roberts further discloses the correction unit as claimed in claim 1, configured, based on a determinative magnitude being a magnitude of the sensor signal or the corrected signal ([0079]-[0080], e.g., calculate the correction signal based on a magnitude of the sensor signal fs(t)), to calculate compensation signal as the estimation signal (e.g., a compensation signal calculated as the correction signal), wherein the correction unit is wherein the correction unit is configured to generate the corrected signal by subtracting the compensation signal from the sensor signal (see [0074]-[0075], e.g., the correction signal 835 is subtracted 840 from the uncorrected sensor signal 810 to produce the corrected sensor signal 850).  
	Rpberts does not specifically disclose the correction unit as claimed in claim 1, configured, based on the determinative magnitude being a magnitude of the sensor signal or the corrected signal, to calculate the compensation signal as: when the determinative magnitude is below a second threshold, the estimation signal.
	However, Soss discloses a correction unit for use in a sensor system (Fig. 5; [0003], [0040], e.g., a correction unit 400 for use in a force input device), the sensor system comprising a force sensor ([0040], e.g., a force sensor 304) configured to output a sensor signal indicative of a temporary mechanical distortion of a material under an applied force (Figs 5 and 7; [0040], [0047], e.g., a force sensor signal 306/704 indicative of a temporary mechanical distortion of a material under an applied force 702), the correction unit configured, based on the sensor signal, to: calculate an estimation signal which estimate an effect of the applied force on how the material will return towards an undistorted form upon a substantial reduction or removal of the applied force (Figs. 7 and 8; [0047]-[0049], e.g., calculate a dynamic baseline which estimates an effect of the applied force 702 on how the piezoelectric sensor will return towards the uncompressed form when the input force is applied and then removed).  Soss further discloses the correction unit further configured, based on a determinative magnitude being a magnitude of the sensor signal, to calculate a compensation signal as: when the determinative magnitude below a second threshold, the estimation signal (Figs 1 and 4; [0021], e.g., calculate the baseline estimate 110 as a compensation signal when a signal range is less than a predefined activity threshold).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Soss in the invention of Roberts for calculating a compensation signal as a correction signal when a magnitude of a sensor signal is less than a predefined activity threshold so as to maintain a low probability that the compensation signal is calculated during a touch event (see [0021] of Soss).  

Allowable Subject Matter
10.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 11 recites “
the correction unit as claimed in claim 8, configured, based on the sensor signal, to calculate the estimation signal based on: 

    PNG
    media_image1.png
    83
    422
    media_image1.png
    Greyscale

 where t is time, tE is the elapsed time, B(t) is the estimation signal, F(t) is the sensor signal, and To is a time-constant factor” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.

Claim 12 is objected to due to its dependency from claim 11. 

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HONG ZHOU/Primary Examiner, Art Unit 2623